Name: Commission Decision No 2869/78/ECSC of 5 December 1978 amending for the second time Decision No 3002/77/ECSC requiring merchants of iron and steel products to comply with pricing rules
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-12-06

 Avis juridique important|31978S2869Commission Decision No 2869/78/ECSC of 5 December 1978 amending for the second time Decision No 3002/77/ECSC requiring merchants of iron and steel products to comply with pricing rules Official Journal L 341 , 06/12/1978 P. 0001 - 0004++++ ( 1 ) OJ No L 352 , 31 . 12 . 1977 , p . 8 . ( 2 ) OJ No L 167 , 24 . 6 . 1978 , p . 60 . COMMISSION DECISION No 2869/78/ECSC of 5 December 1978 amending for the second time Decision No 3002/77/ECSC requiring merchants of iron and steel products to comply with pricing rules THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Coal and Steel Community , and in particular Articles 47 , 64 , 86 and 95 thereof , Whereas Commission Decision No 3002/77/ECSC of 28 December 1977 ( 1 ) , as amended by Decision No 1395/78/ECSC ( 2 ) , requires Community iron and steel merchants in their sales of concrete reinforcing bars , merchant bars and hot-rolled wide strip to charge for such products prices which are not lower than the Community producers' list prices , taking account of all reductions and extra included therein and of the condition of sale ; Whereas it has become apparent that , in the light of the purpose of this measure , it is possible to exclude from this obligation the small-quantity extras charged for deliveries of concrete reinforcing bars amounting to less than five tonnes and for deliveries of merchant bars amounting to less than 2 * 5 tonnes ; whereas , in applying these extras , iron and steel producers seek to limit their deliveries of small quantities , which are a burden to their resources , while the role of the merchants , particularly the stockholders , is to effect retail redistribution suited to the consumers' needs ; whereas the intention of not taking into account the small-quantity extras published by the producers for the abovementioned quantities and products is to prevent any disturbance in the traditional activity of steel producers and steel merchants ; Whereas the abovementioned measure makes it possible , in the case of direct sales , to grant rebates on imported goods from countries in respect of which an alignment is prohibited ; Whereas , however , these rebates must not exceed 3 % in the case of imports from Austria , Finland , Norway , Sweden , Portugal and Switzerland and 6 % in the case of imports from Australia , Japan , South Korea , South Africa , Spain , Poland , Czechoslovakia , Hungary and Romania ; Whereas the Commission must be better informed as to compliance with the requirements concerning prices and the certificates of conformity referred to in Article 1 , in particular by the provision of a carbon copy of the certificate of conformity by the administrations of the individual Member States which have carried out the examination ; Whereas experience has shown that the model certificate must be adapted ; Having consulted the Consultative Committee and obtained the unanimous consent of the Council , HAS ADOPTED THIS DECISION : Article 1 Decision No 3002/78/ECSC is hereby amended as follows : 1 . Article 1 is amended to read as follows : ' Article 1 Community iron and steel merchants making direct or ex stock sales of concrete reinforcing bars , merchant bars and hot-rolled wide strip in their own name and on their own account shall apply to such products prices which are not lower than the Community producers' list prices , taking account of all reductions and extras included therein and of the conditions of sale . In the case of extras for small quantities , however , Community iron and steel merchants shall not be required to take into account the small-quantity extras published in producers' price lists per dimension and quality for quantities from 0 to less than 2 * 5 tonnes for merchant bars or from 0 to less than five tonnes for concrete reinforcing bars . With regard to imports , rebates may be allowed in the case of direct sales provided the transactions involve third countries and products for which alignments are prohibited . In the case of imports from Austria , Finland , Norway , Sweden , Portugal and Switzerland , the maximum rebate allowable shall be 3 % . In the case of Australia , Japan , Korea , South Africa , Spain , Poland , Czechoslovakia , Hungary and Romania , the maximum rebate allowable shall be 6 % . " 2 . Article 3 is amended to read as follows : " Article 3 The steel dealers shall be required to issue in respect of their deliveries of concrete reinforcing bars , merchant bars and hot-rolled wide strip a certificate of conformity in triplicate showing that the invoiced prices are in conformity with the prices resulting from Article 1 ; one copy shall be retained by the dealer and the other two shall accompany the delivery . " 3 . Article 4 is amended to read as follows : " Article 4 The Commission shall check that the obligations under this Decision are being observed by using its powers under Article 47 of the Treaty . The sanctions provided for in Articles 47 and 64 shall be applicable in the event of infringement . A copy of the certificate of conformity shall be taken by the national administration who shall check deliveries . In the case of intra-Community trade , this copy shall be taken by the customs authorities when the products are released for home use . The national administration shall send this copy of the certificate to the Commission within three working days following the week in which it receives the certificate . If the delivery is not accompanied by a certificate of conformity , the administration shall so inform the Commission within three working days after establishing this fact . " 4 . The Annex thereto is replaced by the Annex to this Decision . Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities and shall be valid until 31 december 1978 . Upon the entry into force of this Decision , Articles 1 and 3 of Decision No 1395/78/ECSC shall stand repealed . This Decision shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1978 . For the Commission Etienne DAVIGNON Member of the Commission CERTIFICATE OF CONFORMITY 1a Seller ( 1 ) * 1b invoice number and date * Order number and date ( seller's reference ) Warehouse of * Serial numbering by country of destination 1c Consignee ( user or merchant / stockholder ) ( 1 ) * 1d Producer ( if other than the seller ) ( 1 ) * Plant of This certificate must travel with any delivery within the Community sub - * 2a Country whence consigned * 2b Country of destination ject to minimum prices 3 Seller's comments 4 Item number ; Commercial designation of products List of products subject to minimum prices : The iron and steel products are defined in accordance with their commercial designation : A . By shape and dimensions , in accordance with Euronorm 79-69 1 . Hot-rolled wide strip Hot-rolled flat product wound in coils having regular turns , of a width equal to or greater than 600 mm . This includes hot-rolled wide strip with grooved or tear-drop patterns or with some other relief produced in the rolling process . 2 . Merchant bars _ Hot-rolled black bars of round , half round , square , hexagonal or octagonal cross section ( excluding concrete reinforcing bars ) . _ Flat bars of rectangular cross section , the width of which does not exceed 150 mm . _ Bars profiled to the shapes of the letters L ( angles ) , T ( tees ) or Z ( zeds ) . _ Small sections , the cross section of which is in the shape of the letters I , H or U , the height of which is less than 80 mm . This category does not include : _ products for seamless tubes of round or polygonal cross section , _ tees produced by longitudinally cut for H beams , _ strip supplied in straight lengths or folded bundles , _ bulb flats and angles , known as shipbuilding sections , _ special sections rolled in straight lengths , usually of small cross sections or of highly specialized shape with very strict dimensional tolerances . 3 . Concrete reinforcing bars Reinforcing bars for cement or concrete , hot-rolled , of round or square cross section with rounded corners , the surface of which is smooth or ribbed . These bars may have been subjected to a regular twisting process about their longitudinal axis . Concrete reinforcing bars are normally supplied in straight lengths or in coils . B . By steel qualities categories The qualities or categories of steels concerned here are those appearing in Decision No 31/53/ECSC , in its present version , on obligations with regard to the publication of prices and conditions of sale for basic or quality steels . Steel qualities or categories covered by Decision No 37/54/ECSC , as amended by Decision No 33/58/ECSC , on obligations with regard to the publications of prices and conditions of sale for special steels are excluded ; these qualities and categories are : ( a ) manganese-silicon spring steels ; ( b ) free cutting sulphur , and lead-sulphur steels ; ( c ) electrical steels , irrespective of wattage loss ; ( d ) non-alloy construction steels containing 0 * 60 % or more of carbon ; ( e ) alloy construction steels ; ( f ) bearing steels ; ( g ) stainless and heat-resisting steels ; ( h ) tool steels ; ( i ) high-speed steels . The following are included : carbon steels containing less than 0 * 60 % carbon for heat treatment or case hardening , provided their phosphorous and sulphur contents do not exceed 0 * 035 % and that they are not governed by any of the special requirements laid down in paragraph 5.2.3.1 of Euronorm 20-74 ( guaranteed impact value , depth of hardening or of case hardening , surface condition , limiting content of non-metallic inclusions , machinability ) . ( 1 ) Surname and forename , or business name , complete with name and country . 5 . Concordance between invoiced prices and minimum prices * Item 1 * Item 2 * Item 3 * Item 4 * Item 5 5.0 Price list ( s ) used ... Basing point ( s ) ... Specification : products ( s ) ... quality ( qualities ) ... size ... length ... Tonnage : ordered ... delivered ... 5.1 Basic price ... Extra : quality ... size ... quantity ... length ... pickling ... loading on truck / on board ... packing ... other ... Effective gross price per tonne ... 5.2 Less total rebate ... 5.3 Application of parity rules ... Plus : Transport from basing point to destination ... rail road sea / barge Less ( according to case ) : Transport from ... to destination ... rail road sea / barge 5.4 Invoiced price per item and per tonne ... Currency ... According to case delivered Franco frontier ex works other Reserved to ECC 5.5 Rebates granted , make-up and grounds 5.6 Invoiced price 5.7 Average invoiced price per tonne Drawn up at ... , on ... Signed : Stamp : Note : Insert " x " according to case .